Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is entered into as of July 20, 2015
by and between Pattern Gulf Wind Equity 2 LLC, a Delaware limited liability
company (“Seller”), and Pattern Gulf Wind Equity LLC, a Delaware limited
liability company (“Buyer”) (each of Seller and Buyer may be referred to herein
as a “Party” or collectively as “Parties”).

RECITALS

WHEREAS, Buyer owns 60% of the Class B Units (as defined in the Holding Company
LLC Agreement) of the Holding Company (as defined below) and Seller owns
directly and desires to sell to Buyer, and Buyer desires to purchase from
Seller, the remaining 40% of the Class B Units of the Holding Company (the
“Purchased Units”), such that following the purchase Buyer will own 100% of the
Class B Units; and

WHEREAS, the Holding Company is the direct owner of 100% of the membership
interests in the Project Company;

NOW, THEREFORE, in consideration of the mutual promises of the Parties and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Definitions.

In this Agreement, the following terms shall have the following meanings:

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with, such Person. Without limiting the foregoing, any
Person shall be deemed to be an Affiliate of any specified Person if such Person
owns more than 50% of the voting securities of the specified Person, if the
specified Person owns more than 50% of the voting securities of such Person, or
if more than 50% of the voting securities of the specified Person and such
Person are under common control. For the purpose of this Agreement, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership, by contract or otherwise. For the avoidance of doubt, neither the
Holding Company nor the Project Company shall be deemed to be Affiliates of
Seller or any of Seller’s Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended.

“Anti-Money Laundering Laws” means the Currency and Foreign Transactions
Reporting Act of 1970, as amended from time to time (otherwise known as the Bank
Secrecy Act), the USA PATRIOT Act or any other United States federal law or
regulation governing money laundering, drug trafficking or terrorist related
activities.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means, with respect to the Holding
Company, an agreement substantially in the form of the disposition instrument
attached as Exhibit A hereto.

“Basket Amount” means $130,000.

“Business Day” means any day other than (a) a Saturday, Sunday, or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.

“Buyer” has the meaning set forth in the preamble hereto.

“Buyer Indemnified Persons” has the meaning set forth in Section 7.2.

“Buyer Information” has the meaning set forth in Section 8.13.

“Buyer Transaction Documents” has the meaning set forth in Section 4.2(a).

“Cap” means $1,430,000.

“Certificate of Interest” means a certificate representing Units (as defined in
the Holding Company LLC Agreement) and Membership Interests (as defined in the
Holding Company LLC Agreement) in the Holding Company.

“Claim” means any notice, complaint, petition, demand, claim, action, legal
proceeding, investigation, arbitration, mediation, hearing, suit or any other
proceeding.

“Class A Units” has the meaning set forth in the Holding Company LLC Agreement.

“Class B Units” has the meaning set forth in the Holding Company LLC Agreement.

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended, from time to time.

“Consent” means any consent, authorization, license, Order or approval of,
registration or declaration of, or decision or judgment of, or notice to or
filing with, any Governmental Authority or any other Person.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disqualified Person” has the meaning set forth in the Holding Company LLC
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Effective Date” means the date first stated above in this Agreement.

“Energy Hedge Provider” has the meaning set forth in the Holding Company LLC
Agreement.

“Financing Documents” has the meaning set forth in the Holding Company LLC
Agreement.

“Governmental Authority” means any court, tribunal, arbitrator, arbitral panel,
authority, agency, commission, legislative body, official or other
instrumentality of the United States or any foreign, state, county, city or
other political subdivision; any quasi-governmental agency, independent system
operator or electric reliability organization; or any other authority or entity
exercising or entitled to exercise any administrative, executive, judicial,
legislative, policy or regulatory or taxing authority or power or having legal
jurisdiction over the matter or Person in question.

“Hedge Agreement” has the meaning set forth in the Holding Company LLC
Agreement.

“Holding Company” means Pattern Gulf Wind Holdings LLC, a Delaware limited
liability company.

“Holding Company LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Pattern Gulf Wind Holdings LLC, dated as of September 3,
2010, by and among MetLife, Buyer and Seller, as amended.

“Indemnified Party” means either a Buyer Indemnified Person or a Seller
Indemnified Person.

“Indemnifying Party” has the meaning set forth in Section 7.4.

“Intended Tax Treatment” has the meaning set forth in Section 5.1(a).

“Law” means, with respect to any Person, any act, statute, law, enforceable
guideline, standard, code, principle of common law, treaty, ordinance, rule,
constitution, administrative interpretation, regulation, order, writ,
injunction, directive, judgment, decree, policies or like actions having the
effect of law of any Governmental Authority, including Anti-Money Laundering
Laws, Anti-Corruption Laws and Sanctions and other laws and regulations
administered by OFAC, applicable to such Person or any of its respective
properties or assets.

“Liability” means any and all Claims, debts, liabilities, obligations, expenses
and commitments of whatever nature, and whenever or however arising (including
those arising out of any Law, contract, breach, violation, infringement or tort,
whether based on negligence, strict liability or otherwise), whether accrued,
absolute, contingent, asserted, matured, unmatured, secured, unsecured, fixed or
otherwise.

“Lien” means any charge, “adverse claim” (as defined in Section 8-102(a)(1) of
the Uniform Commercial Code) or other Claim, community property interest,
condition, equitable interest, lien, encumbrance, option, proxy, pledge,
security interest, mortgage, right of first

 

- 3 -



--------------------------------------------------------------------------------

refusal, right of first offer, right of reverter, hypothecation, deed of trust,
encroachment, installment sale, conditional sale agreement, retention of title
agreement, defect of title or restriction of any kind or nature, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership other than as contained in the Holding Company LLC
Agreement.

“Losses” has the meaning set forth in Section 7.2.

“MetLife” means MetLife Capital, Limited Partnership, a Delaware limited
partnership.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Order” means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena, verdict, or similar direction entered, issued, made, or
rendered by any Governmental Authority, whether preliminary or final.

“Outside Closing Date” means that date which is 90 days from the date of this
Agreement.

“Party” has the meaning set forth in the preamble hereto.

“PEGI” means Pattern Energy Group Inc., a Delaware corporation.

“Person” means any individual, general partnership, limited partnership, trust,
limited liability company, estate, association, corporation, union,
proprietorship, business, Governmental Authority or other entity.

“Project Company” means Pattern Gulf Wind LLC, a Delaware limited liability
company.

“Purchase Price” has the meaning set forth in Section 2.2(a).

“Release Agreement” means a general release agreement substantially in the form
of Exhibit G hereto.

“Sanctions” means any sanction administered or enforced by OFAC, the U.S.
Department of State or the Department of Foreign Affairs and International Trade
(Canada).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the preamble hereto.

“Seller Indemnified Persons” has the meaning set forth in Section 7.3.

“Seller Transaction Documents” has the meaning set forth in Section 3.2(a).

“Survival Period” means the date that is 12 months after the Closing, except
with respect to the representations and warranties of Seller in Sections 3.1,
3.2, 3.3, and 3.4, and the representations and warranties of Buyer in Sections
4.1, 4.2, and 4.3, each of which shall survive until the expiration of the
applicable statute of limitations (including extensions thereof).

 

- 4 -



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any United States local, county, municipal, state or
federal or foreign income, gross receipts, profits, escheats, windfall,
franchise, taxes on gains, alternative minimum, estimated, withholding, ad
valorem, value added, personal property (tangible and intangible), employment,
unemployment, payroll, sales and use, social security, welfare, disability,
license, occupation, real property, severance, transfer, excise and other taxes,
charges, levies or other assessments imposed by a Taxing Authority, including
any interest, penalty or addition thereto.

“Tax Returns” means any return, report, forms, property renditions, elections or
similar statement required to be filed with respect to any Taxes (including any
attached schedules), including any information return, Claim for refund, amended
return and declaration of estimated Tax.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision.

“Transaction” has the meaning set forth in Section 2.1.

“Transfer Taxes” has the meaning set forth in Section 5.1(b).

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar, substitute,
proposed or final Treasury Regulations.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

1.2 Rules of Interpretation.

Unless otherwise expressly provided herein, for purposes of this Agreement, the
following rules of interpretation shall apply:

(a) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

(b) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

 

- 5 -



--------------------------------------------------------------------------------

(c) Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement. All references in this Agreement to any “Article” or “Section” are to
the corresponding Article or Section of this Agreement unless otherwise
specified.

(d) Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(e) Including. The word “including” or any variation thereof means “including
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

(f) Exhibits. The Exhibits attached to this Agreement shall be construed with
and as an integral part of this Agreement to the same extent as if the same had
been set forth verbatim herein. In the event of a conflict between the body of
this Agreement and any Exhibit hereto, the body of this Agreement shall control.

(g) References to Agreements. All references to any agreement, document or other
instrument include a reference to that agreement, document or instrument as
amended, amended and restated, modified, supplemented, substituted, novated,
replaced or assigned.

(h) References to Persons. References to Persons include their respective
successors and permitted assigns and, in the case of Governmental Authorities,
Persons succeeding to their respective functions and capacities.

(i) References to Laws. Unless the context otherwise requires, a reference to
any Law includes any amendment, modification, or successor thereto.

(j) References to Dollars. All references in this Agreement to “dollars” or “$”
shall, in each case, be deemed to refer to United States currency unless
otherwise specifically provided.

ARTICLE 2

PURCHASE AND SALE OF CLASS A UNITS

2.1 Purchase and Sale of Purchased Units.

Subject to the terms and conditions of this Agreement, at the Closing, Seller
shall sell, transfer, assign and convey to Buyer, free and clear of all Liens,
and Buyer shall purchase, receive and accept from Seller, all of the Purchased
Units . The transactions contemplated by this Agreement are collectively
referred to herein as the “Transaction”.

2.2 Purchase Price.

(a) The consideration to be paid by Buyer to Seller for the Purchased Units is
$13,000,000 (the “Purchase Price”). Except as provided in Article 7, the
Purchase Price shall not be adjusted, and no additional amount shall be paid by
Buyer to Seller, in respect of the purchase by Buyer of the Purchased Units.

 

- 6 -



--------------------------------------------------------------------------------

(b) At Closing, Buyer shall pay to Seller an amount equal to the Purchase Price
by wire transfer in immediately available funds to the account of Seller
specified in writing to Buyer by Seller.

2.3 Closing.

The closing of the Transaction (the “Closing”) shall take place, in person or
remotely via the exchange of documents and signatures, at the offices of Andrews
Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002, or at such other place
as may be mutually agreed upon in writing by the Parties (the date on which the
Closing actually occurs being referred to as the “Closing Date”). The Closing
shall be deemed effective as of 12:01 a.m. at the location of the Closing on the
Closing Date.

2.4 Transactions to be Effected at the Closing.

At the Closing, the following events shall occur, each event being deemed to
have occurred simultaneously with the other events:

(a) Deliveries by Seller. At the Closing, Seller shall deliver to Buyer (or
Buyer shall have waived delivery thereof):

(i) a copy of the Assignment and Assumption Agreement duly executed by Seller
transferring the Purchased Units to Buyer, accompanied by the Certificate of
Interest or Certificates of Interest representing all of the Purchased Units,
together with instrument or instruments of transfer duly completed and executed
by Seller effective to transfer such Certificate or Certificates to Buyer;

(ii) an executed certificate of non-foreign status substantially in the form
provided in Treasury Regulations Section 1.1445-2(b)(2), substantially in the
form of Exhibit F attached hereto;

(iii) a certificate, dated the Closing Date and executed by an authorized
officer of Seller, substantially in the form of Exhibit B attached hereto;

(iv) a certificate, dated the Closing Date and executed by the secretary of
Seller, substantially in the form of Exhibit C attached hereto; and

(v) a copy of the Release Agreement, duly executed by Seller.

(b) Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller:

(i) the Purchase Price pursuant to Section 2.2;

(ii) a copy of the Assignment and Assumption Agreement duly executed by Buyer;

 

- 7 -



--------------------------------------------------------------------------------

(iii) a certificate, dated the Closing Date and executed by an authorized
officer of Buyer, substantially in the form of Exhibit D attached hereto;

(iv) a certificate, dated the Closing Date and executed by the secretary of
Buyer, substantially in the form of Exhibit E attached hereto; and

(v) a copy of the Release Agreement, duly executed by Buyer.

2.5 Withholding Rights.

Notwithstanding anything in this Agreement to the contrary, Buyer shall be
entitled to withhold and deduct from the consideration otherwise payable
pursuant to this Agreement amounts required to be withheld under the Code or any
applicable provision of state, local or foreign Tax Law, and to the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding were made.

ARTICLE 3

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Buyer the following as of the date
hereof and as of the Closing Date:

3.1 Formation and Existence.

Seller is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware.

3.2 Power; Authorization; Enforceability.

(a) Seller has full legal capacity, right and power to enter into this
Agreement, the Assignment and Assumption Agreement, the Release Agreement, and
each of the other documents and agreements described in or contemplated by this
Agreement to be executed by Seller (the “Seller Transaction Documents”), to
sell, assign, transfer and deliver the Purchased Units to Buyer, to perform all
other obligations of Seller hereunder and under the other Seller Transaction
Documents, and to consummate the Transaction.

(b) The execution and delivery of this Agreement and each of the other Seller
Transaction Documents, the performance of the Seller Transaction Documents and
the consummation of the Transaction have been duly authorized by all requisite
action on the part of Seller. This Agreement and the other Seller Transaction
Documents have been duly and validly executed and delivered by Seller. This
Agreement and the other Seller Transaction Documents constitute legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights in general and by general principles of
equity.

 

- 8 -



--------------------------------------------------------------------------------

(c) Each of the Persons signing this Agreement and each of the other Seller
Transaction Documents on behalf of Seller is fully authorized by all necessary
limited liability company action to execute this Agreement and each of the other
Seller Transaction Documents.

(d) Neither the execution nor the delivery by Seller of this Agreement or (after
giving effect to Sections 5.4, 6.1(f) and 6.1(g)) any of the other Seller
Transaction Documents does or will, and after giving effect to Section 5.4,
6.1(f) and 6.1(g) neither the performance of any of the obligations of Seller
contemplated hereby or thereby nor the consummation of the Transaction does or
will, (i) conflict with, constitute a violation of, result in a breach or
default under, or give rise to any right of termination, cancellation,
acceleration, amendment, suspension or revocation of, (A) the organizational
documents of Seller, or (B) any agreement by which Seller is bound or to which
its property or assets is subject in any material respect, (ii) conflict with,
constitute a violation of or result in a breach of any Law or Order applicable
to Seller in any material respect, or (iii) result in the creation or imposition
of any Lien upon any of the Purchased Units.

3.3 Consents.

After giving effect to Sections 5.4, 6.1(f) and 6.1(g), no Consents are required
(including under any Law, Order or agreement) for or in connection with the
execution, delivery and performance by the Seller of this Agreement and the
other Seller Transaction Documents or with the consummation of the Transaction.

3.4 Title.

Seller is the sole and lawful owner, beneficially and of record, of the
Purchased Units and has valid and marketable title thereto, free and clear of
all Liens. At the Closing Seller will transfer to Buyer good and valid title to
the Purchased Units, free and clear of all Liens. Other than as contemplated by
the Transaction and the Holding Company LLC Agreement, none of Seller or its
Affiliates has granted or issued or is a party to (a) any options, warrants,
unit appreciation, profit participation or conversion rights, subscriptions,
rights of first refusal, pre-emptive rights, or other rights or arrangements
existing or outstanding, which entitles any Person to acquire or receive the
Purchased Units or any portion thereof, (b) any securities or instruments
convertible into or exchangeable for any Purchased Units, or (c) any agreement
or commitment to issue any of the foregoing. There are no outstanding
contractual obligations of Seller to repurchase, redeem or otherwise acquire any
of the equity interests of the Holding Company or to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
the Holding Company or the Project Company. Except as set forth in the Holding
Company LLC Agreement, none of Seller or its Affiliates has granted or issued or
is a party to (i) any voting agreements, voting trusts, shareholder agreements,
proxies or other similar agreements or understandings to which Seller is a party
with respect to the Purchased Units or that restrict or grant any right,
preference or privilege with respect to the transfer of such Purchased Units, or
(ii) any Contracts or understandings to declare, make or pay any dividends or
distributions, whether current or accumulated, or due or payable, on the
Purchased Units.

 

- 9 -



--------------------------------------------------------------------------------

3.5 Legal Proceedings.

There are not any Claims, actions, suits, proceedings, hearings or
investigations pending or, to the knowledge of Seller, threatened against or
affecting Seller that challenge the validity of, or seek to prevent or delay, or
may reasonably be expected to restrain, enjoin or otherwise prohibit the
Transaction. There are no outstanding Orders to which Seller is a party that
challenge the validity of, or seek to prevent or delay, or may reasonably be
expected to restrain, enjoin or otherwise prohibit the Transaction.

3.6 Brokers.

Seller (a) has not entered into any agreement with, and (b) does not have, and
has not caused the Holding Company or the Project Company to have, any liability
or obligation to pay fees or commissions or similar payments to, any broker,
finder, agent or other similar Person with respect to the transactions
contemplated by this Agreement, the other Seller Transaction Documents or the
Buyer Transaction Documents.

3.7 Compliance with Laws.

Neither Seller nor any of its Affiliates is engaged in any transaction with any
Person who is the subject of Sanctions or who is located, organized or residing
in any Designated Jurisdiction that could cause any Buyer Indemnified Persons to
incur any Losses or criminal liability in connection with the Transaction or the
ownership of the Purchased Units. Seller will not, by entering into the Seller
Transaction Documents or consummating the transactions contemplated thereby, be
in contravention of Anti-Corruption Laws or Sanctions.

3.8 Holding Company LLC Agreement.

Seller is not in breach of or default under the Holding Company LLC Agreement,
and there does not exist under the Holding Company LLC Agreement any event
which, with the giving of notice or the lapse of time (or both), would
constitute such a breach or default by Seller or would give rise to any right of
termination, cancellation, acceleration, amendment, suspension or revocation by
any Person in respect of any action or inaction of Seller, in each case under
the Holding Company LLC Agreement.

3.9 Disqualified Person.

Seller is and has been the sole and lawful owner, beneficially and of record, of
the Purchased Units at all times during the period beginning on October 2, 2013
and ending on and including the Closing Date, and Seller was not a Disqualified
Person at any time during such period.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 4

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller the following as of the date
hereof and as of the Closing Date:

4.1 Formation and Existence.

Buyer is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware.

4.2 Power; Authorization; Enforceability.

(a) Buyer has full legal capacity, right and power to enter into this Agreement
the Assignment and Assumption Agreement, the Release Agreement and each of the
other documents and agreements described in or contemplated by this Agreement to
be executed by Buyer (the “Buyer Transaction Documents”), to purchase, receive
and accept the assignment, transfer and delivery of the Purchased Units from
Seller and to perform all other obligations of Buyer hereunder and under the
other Buyer Transaction Documents and to consummate the Transaction.

(b) The execution and delivery of this Agreement and each of the other Buyer
Transaction Documents, the performance of the Buyer Transaction Documents and
the consummation of the Transaction have been duly authorized by all requisite
action on the part of Buyer. This Agreement and the other Buyer Transaction
Documents have been duly and validly executed and delivered by Buyer. This
Agreement and the other Buyer Transaction Documents constitute legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.

(c) Each of the Persons signing this Agreement and each of the other Buyer
Transaction Documents on behalf of Buyer is fully authorized by all necessary
action to execute this Agreement and each of the other Buyer Transaction
Documents.

(d) The execution and delivery by Buyer of this Agreement or (after giving
effect to Sections 5.4, 6.1(f) and 6.1(g) any of the other Buyer Transaction
Documents do not and will not, and (after giving effect to Sections 5.4, 6.1(f)
and 6.1(g)) the performance of any of the obligations of Buyer contemplated
hereby or thereby and the consummation of the Transaction do not and will not,
(i) conflict with, constitute a violation of, result in a breach or default
under, or give rise to any right of termination, cancellation, acceleration,
amendment, suspension or revocation of, (A) the organizational documents of
Buyer, or (B) any agreement by which Buyer is bound or to which any of its
property or assets is subject in any material respect, or (ii) conflict with,
constitute a violation of or result in a breach of any Law or Order applicable
to Buyer in any material respect.

4.3 Consents.

After giving effect to Sections 5.4, 6.1(f) and 6.1(g), no Consents are required
(including under any Law, Order or agreement) for or in connection with the
execution, delivery and performance by the Buyer of this Agreement and the other
Buyer Transaction Documents or with the consummation of the Transaction.

 

- 11 -



--------------------------------------------------------------------------------

4.4 Accredited Investor.

Buyer is an “accredited investor” as defined in Regulation D promulgated under
the Securities Act with such knowledge and experience in financial and business
matters as are necessary in order to evaluate the merits and risks of an
investment in the Purchased Units.

4.5 Legal Proceedings.

There are not any Claims, actions, suits, proceedings, hearings or
investigations pending or, to the knowledge of Buyer, threatened against or
affecting Buyer that challenge the validity of, or seek to prevent or delay, or
may reasonably be expected to restrain, enjoin or otherwise prohibit the
Transaction. There are no outstanding Orders to which Buyer is a party that
challenge the validity of, or seek to prevent or delay, or may reasonably be
expected to restrain, enjoin or otherwise prohibit the Transaction.

4.6 Compliance with Laws.

Neither Buyer nor any of its Affiliates is engaged in any transaction with any
Person who is the subject of Sanctions or who is located, organized or residing
in any Designated Jurisdiction that could cause any Seller Indemnified Persons
to incur any Losses or criminal liability in connection with the Transaction or
the ownership of the Purchased Units. Buyer will not, by entering into the Buyer
Transaction Documents or consummating the transactions contemplated thereby, be
in contravention of Anti-Corruption Laws or Sanctions.

ARTICLE 5

COVENANTS

5.1 Tax Matters.

(a) The Parties intend that from the perspective of Seller the Transaction shall
be treated as a sale to Buyer by Seller of the Purchased Units, and from the
perspective of Buyer, the Transaction shall be treated as a purchase of assets
by Buyer, for U.S. federal income tax purposes (the “Intended Tax Treatment”).
Seller and Buyer agree that unless otherwise required by applicable Law they
shall not take any position on a Tax Return that is inconsistent with the
Intended Tax Treatment. The parties will use the closing of the books method to
allocate items of gross receipts, gross sales, income, gain, loss, expense, cost
of goods sold, or deduction and credits resulting from operations of the Holding
Company for the taxable year in which the Closing occurs.

(b) The Parties agree that sales, use, transfer, real property transfer,
recording, stock transfer and other similar taxes and fees, including all state
and local sales, use or other transfer taxes arising out of or in connection
with the transactions effected pursuant to this Agreement (other than Taxes
based on income or capital gains, ad valorem or franchise Taxes) and, for the
avoidance of doubt, all associated preparation and filing costs (including with
respect to any amendments), penalties, or interest (“Transfer Taxes”) shall be
borne by Buyer. Buyer shall, to the extent and if required by applicable Law,
prepare and timely file all Transfer

 

- 12 -



--------------------------------------------------------------------------------

Tax returns and timely remit all Transfer Taxes to the appropriate taxing
authorities and provide to Seller advanced notice and evidence of such filings
and remittances as well as copies of any communications with any relevant Taxing
Authorities related thereto. If required by Law, Seller shall join in the
execution of any such Transfer Tax returns.

(c) Buyer shall prepare or cause to be prepared and file or cause to be filed,
subject to the review of the Seller, any Tax Returns of the Holding Company for
Tax periods which end on or before the Closing Date and are required to be filed
after the Closing Date and any Tax Returns of the Holding Company for Tax
Periods which begin on or before the Closing Date and end after the Closing
Date. Seller shall pay to Buyer, within fifteen (15) days before the date on
which Taxes are to be paid with respect to such periods, an amount equal to
Seller’s pro rata portion of such Taxes which relates to such Tax period or the
portion of such Tax period ending on the Closing Date. For purposes of this
Section 5.1(c), in the case of any Taxes that are imposed on a periodic basis
and are payable for a Tax period that includes (but does not end on) the Closing
Date, the portion of such Tax which relates to the portion of such Tax period
ending on the Closing Date shall (x) in the case of any Taxes other than Taxes
based upon or related to income, gains or receipts (including sales and use
taxes), or employment or payroll Taxes, be deemed to be the amount of such Tax
for the entire Tax period multiplied by a fraction the numerator of which is the
number of days in the Tax period ending on the Closing Date and the denominator
of which is the number of days in the entire Tax period, and (y) in the case of
any Tax based upon or related to income, gains or receipts (including sales and
use taxes), or employment or payroll Taxes, be deemed equal to the amount which
would be payable if the relevant Tax period ended on the Closing Date. Any
credits relating to a Tax period that begins before and ends after the Closing
Date shall be taken into account as though the relevant Tax period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with reasonable prior practice
of the Holding Company.

5.2 Further Assurances.

Subject to the terms and conditions of this Agreement, each of Buyer and Seller
agree to use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the Transaction. From time to time,
as and when requested by any Party, the other Party will use commercially
reasonable efforts to execute and deliver, or cause to be executed and
delivered, all such documents and instruments and will take, or cause to be
taken, all such reasonable actions, as such other party may reasonably deem
necessary or desirable to consummate the Transaction. Notwithstanding the
foregoing, neither Party shall be required to waive any of the conditions in
Article 6 or otherwise waive any of its rights hereunder, and nothing in this
Section 5.2 shall require either Party to expend any sum or make a financial
commitment or grant or agree to any concession to any third Person.

5.3 Public Announcements.

No press release or announcement concerning the Transaction will be issued by
Seller or its Affiliates without the prior written consent (not to be
unreasonably withheld or delayed) of Buyer or by Buyer or its Affiliates without
the prior written consent (not to be unreasonably

 

- 13 -



--------------------------------------------------------------------------------

withheld or delayed) of Seller, unless in each case such action is required by
Law (including any disclosure which, in the reasonable judgment of the
disclosing party, is necessary or appropriate to comply with securities Laws,
regulations and other standards governing disclosures to investors) or by any
national securities exchange and the Party that is required to issue a press
release or announcement (or whose Affiliate is so required) is unable after good
faith efforts to obtain the approval of the other Party in a timely manner, to
the extent obtaining such approval is not prohibited by Law or the rules of any
applicable national securities exchange, in which case such Party or its
Affiliates may make or issue the legally required release or announcement and
shall promptly furnish the other Party with a copy thereof. Notwithstanding
anything in this Agreement to the contrary, Buyer or its Affiliates shall be
permitted, without Seller’s consent, to issue a press release with respect to
this Agreement and to refer to and describe this Agreement in, and file a copy
of this Agreement as an exhibit to, its or its Affiliates’ filings with the
United States Securities and Exchange Commission and any related prospectus or
prospectus supplement or other offering memorandum or material provided to
prospective investors or lenders.

5.4 Holding Company LLC Agreement. Each of Seller and Buyer (on behalf of
themselves and the Holding Company) hereby consents to the Transaction and
hereby waives any and all restrictions on the transfer of the Purchased Units or
other requirements applicable to such transfer under the Holding Company LLC
Agreement and any other agreements of Seller, Buyer or the Holding Company,
provided, however, that the consummation of the Transaction and assignment of
the Purchased Units to Buyer shall not effect a release of Seller from (i) any
liabilities to the Holding Company or the other members (as defined in the
Holding Company LLC Agreement) arising from events occurring prior to or in
connection with the consummation of the Transaction and the assignment of the
Purchased Units to Buyer, or (ii) any obligation to pay any amount owed to the
Holding Company pursuant to the Holding Company LLC Agreement or other
agreement. Seller hereby consents to the purchase by Buyer of all of the Class A
Units held by MetLife and hereby waives any and all restrictions on the transfer
of the Class A Units from MetLife to Buyer or other requirements applicable to
such transfer under the Holding Company LLC Agreement and any other agreements
of Seller, Buyer or the Holding Company.

ARTICLE 6

SPECIFIED CONDITIONS

6.1 Buyer’s Condition Precedents.

The obligation of Buyer to consummate the Transaction shall be subject to
fulfillment at or prior to the Closing of the following conditions, any one or
more of which may be waived in writing by Buyer:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in Article 3 shall be true and correct in all respects on and as of
the Closing Date or, in the case of such representations and warranties made as
of a specified date, on and as of such earlier date.

 

- 14 -



--------------------------------------------------------------------------------

(b) Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by Seller shall
have been performed and complied with in all material respects.

(c) Closing Deliverables. Seller shall have complied with all of its obligations
in Section 2.4(a).

(d) PEGI Funding. PEGI shall have closed the sale of common stock, preferred
stock, debt securities or other securities in a registered or exempt
transaction, with net proceeds to PEGI in excess of $200,000,000, and PEGI
shall, from such proceeds, have contributed or otherwise made available to Buyer
funds in an amount equal to the Purchase Price, any other amounts payable by
Buyer hereunder, including all other amounts required for Buyer to effect the
transactions contemplated by Sections 6.1(e), (f) and (g) hereof, for the
payment by Buyer thereof.

(e) Purchase of Class A Units. Buyer shall have concurrently closed the purchase
by Buyer of all of the Class A Units held by MetLife upon terms and conditions
reasonably satisfactory to Buyer.

(f) Termination of Financing Documents. The obligations of the Project Company
under the Financing Documents shall have been paid in full or otherwise
satisfied, and the Financing Documents shall have been terminated and released,
on terms and conditions reasonably satisfactory to Buyer.

(g) Hedge Agreement and Security Documents. The Energy Hedge Provider shall have
entered into such amendments, modifications or restatements with respect to the
Hedge Agreement and all agreements or documents related thereto, including any
deed of trust, mortgage, security agreement, pledge agreement, intercreditor
agreement, collateral agency agreement and other related document(s) with the
Project Company in connection with the Hedge Agreement as shall be reasonably
satisfactory to Buyer.

(h) Consents. All Consents required to be obtained by the Parties for the
consummation of the Transaction shall have been obtained, shall be in form and
substance reasonably satisfactory to Buyer (including, with respect to any
Consent of a Governmental Authority, such Consent shall be final and
non-appealable), and copies thereof shall have been delivered to Buyer.

6.2 Seller’s Condition Precedents.

The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions, any one or more of which may be waived in writing by
Seller:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in Article 4 shall be true and correct in all respects on and as of
the Closing Date or, in the case of such representations and warranties made as
of a specified date, on and as of such earlier date.

 

- 15 -



--------------------------------------------------------------------------------

(b) Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by Buyer shall have
been performed and complied with in all material respects.

(c) Closing Deliverables. Buyer shall have complied with all of its obligations
in Section 2.4(b).

6.3 Termination. If the Closing Date is not the date of this Agreement, the
following termination provisions shall be applicable:

(a) By the Parties. This Agreement may be terminated at any time by mutual
written consent of Buyer and Seller.

(b) By Either Party. This Agreement may be terminated at any time prior to the
Closing by either Seller or Buyer, if (i) one or more courts of competent
jurisdiction in the United States, any state or any other applicable
jurisdiction has issued an order permanently restraining, enjoining, or
otherwise prohibiting the Closing, and such order has become final and
non-appealable, or (ii) the Closing has not occurred by the Outside Closing
Date.

(c) Termination Procedure. In the event of termination of this Agreement by
either or both parties pursuant to this Section 6.3, written notice thereof will
forthwith be given by the terminating Party to the other Party and this
Agreement will terminate and the transactions contemplated hereby will be
abandoned, without further action by either Party. If this Agreement is
terminated as permitted by this Section 6.3, such termination shall be without
liability of either Party (or any stockholder, shareholder, director, officer,
employee, agent, consultant or representative of such Party) to the other Party
to this Agreement; provided that the foregoing will not relieve any Party for
any liability for willful and intentional material breaches of its obligations
hereunder occurring prior to such termination.

ARTICLE 7

INDEMNIFICATION

7.1 Survival.

The representations, warranties, covenants, indemnities and agreements of Seller
and Buyer contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date and the consummation of the
Transaction.

7.2 Seller Indemnity.

From and after the Closing Date, subject to the limitations set forth in this
Article 7, Seller shall indemnify, defend and hold harmless Buyer, its
Affiliates, and each of their respective shareholders, partners, members,
officers, directors, employees, agents, and other representatives, and the
successors and permitted assigns of each of the foregoing (collectively, the
“Buyer Indemnified Persons”) from and against any and all Claims, losses,
Liabilities, damages, obligations, payments, costs and expenses (including
settlement costs) and reasonable attorneys’ fees and reasonable disbursements
(including for any investigation or defense of any actions or threatened
actions) in connection therewith (collectively, “Losses”) asserted against or

 

- 16 -



--------------------------------------------------------------------------------

suffered by any of the Buyer Indemnified Persons resulting from or arising out
of any breach or non-performance by Seller of, or any inaccuracy in, its
representations and warranties or covenants contained in this Agreement or any
other Seller Transaction Document.

7.3 Buyer Indemnity.

From and after the Closing Date, subject to the limitations set forth in this
Article 7, Buyer shall indemnify, defend and hold harmless Seller, its
Affiliates, and each of their respective shareholders, partners, members,
officers, directors, employees, agents, and other representatives, and the
successors and permitted assigns of each of the foregoing (collectively, the
“Seller Indemnified Persons”) from and against any and all Losses asserted
against or suffered by any of the Seller Indemnified Persons resulting from or
arising out of any breach or non-performance by Buyer of, or any inaccuracy in,
its representations and warranties or covenants contained in this Agreement or
any other Buyer Transaction Document.

7.4 Limitations.

(a) Minimum Limit on Claims. A party required to provide indemnification under
this Article 7 (an “Indemnifying Party”) shall not be liable under this Article
7 to an Indemnified Party for any Claim for breach of any representation or
warranty unless and until the aggregate amount of all Claims for which it would,
in the absence of this provision, be liable exceeds the Basket Amount, and in
such event the Indemnified Party will be liable for the amount of all Claims,
including the Basket Amount; provided that the foregoing limitation shall not
apply in the case of actual fraud by the Indemnifying Party.

(b) Maximum Limit on Claims.

(i) Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement shall
not exceed the Cap; provided that Seller’s liability for any Claim based on
(A) actual fraud or (B) any breach of the representations and warranties set
forth in Sections 3.1, 3.2, 3.3, 3.4, and 3.6, shall not be subject to the Cap.

(ii) Limitation on Buyer’s Liability. Buyer’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement shall
not exceed the Cap; provided that Buyer’s liability for any Claim based on
(A) actual fraud or (B) any breach of the representations and warranties set
forth in Sections 4.1, 4.2, and 4.3 shall not be subject to the Cap.

(c) Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Sections 7.2 or 7.3 in respect of any Claim unless notice
in writing of the Claim, incorporating a statement setting out in reasonable
detail the grounds on which the Claim is based, has been given by the
Indemnified Party prior to the expiration of the applicable Survival Period.

(d) NO PARTY SHALL HAVE ANY LIABILITY FOR ANY PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING LOST PROFITS, LOST
REVENUE, DIMINUTION IN VALUE, LOSS OF BUSINESS

 

- 17 -



--------------------------------------------------------------------------------

REPUTATION OR LOSS OF OPPORTUNITY) SUFFERED OR INCURRED BY ANY OTHER PARTY,
EXCEPT FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES
RECOVERED BY A THIRD PARTY.

(e) This Article 7 shall be the sole and exclusive remedy for breach of, or
inaccuracy in, any representation, warranty or covenant contained herein, or
otherwise in respect of the Transaction and the Holding Company LLC Agreement,
except to the extent that the actions taken or not taken by such Party
constituted fraud or willful misconduct.

(f) The representations and warranties contained in Article 3 are in lieu of and
are exclusive of all other representations and warranties by Seller, any of its
Affiliates or any other Person. Buyer acknowledges that, except as expressly set
forth in Article 3, none of Seller, any of its respective Affiliates, or any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any information regarding any of the Seller,
the Holding Company, the Project Company, their respective businesses, the
Purchased Units or the assets or liabilities of the Holding Company and the
Project Company for which Seller will have or be subject to any Liability to
Buyer, any of its representatives or any other Person under this Agreement or
any other Seller Transaction Document resulting from the distribution to Buyer
or any of its representatives, or Buyer’s or any of its representatives’ use, of
any such information. Buyer further acknowledges that, except as expressly set
forth in Article 3, there are no representations or warranties of any kind,
expressed or implied, by Seller with respect to any of Seller, the Holding
Company, the Project Company, their respective businesses, the Purchased Units
or the assets or liabilities of the Holding Company and the Project Company or
any other matter. Subject only to the representations and warranties contained
in Article 3, it is expressly understood and agreed that Buyer accepts the
condition of the assets of the Holding Company and the Project Company “AS IS”,
“WHERE IS” AND WITH ALL FAULTS AND WITHOUT ANY OTHER REPRESENTATION OR WARRANTY
OF ANY NATURE WHATSOEVER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AND IN
PARTICULAR, WITHOUT ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

(g) The representations and warranties contained in Article 4 are in lieu of and
are exclusive of all other representations and warranties by Buyer, any of its
Affiliates or any other Person. Seller acknowledges that, except as expressly
set forth in Article 4, none of Buyer, any of its respective Affiliates, or any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any information regarding any of Buyer, its
Affiliates, its and its Affiliates’ respective businesses, or the assets or
liabilities of the Holding Company and the Project Company for which Buyer will
have or be subject to any Liability to Seller, any of its representatives or any
other Person under this Agreement or any other Buyer Transaction Document
resulting from the distribution to Seller or any of its representatives, or
Seller’s or any of its representatives’ use, of any such information.

7.5 Tax Indemnity.

The Seller shall indemnify the Holding Company and the Buyer and hold them
harmless from and against all Losses (limited to Seller’s Pro Rata Share (as
defined in the Holding Company LLC Agreement)) which arise from: (i) all Taxes
of the Holding Company for all Tax

 

- 18 -



--------------------------------------------------------------------------------

Periods beginning and ending on or before the Closing Date, (ii) with respect to
any tax periods beginning on or before and ending after the Closing Date (a
“Straddle Period”), all Taxes of the Holding Company attributable to the portion
of such Straddle Period that ends on and includes the Closing Date, and
(iii) all Taxes attributable to any taxable period (or portion thereof) ending
on or before the Closing Date of any Person imposed on Buyer or the Holding
Company as a transferee or successor, by contract or pursuant to any Law
(including, but not limited to, Treasury Regulations Section 1.1502-6 and any
corollary state or local Law, including New York) with respect to obligations or
relationships existing on or prior to the Closing Date or by agreements entered
into or transactions entered into on or prior to the Closing Date.

7.6 Tax Treatment of Indemnity Payments.

For Tax reporting purposes, to the maximum extent permitted by the Code, each
Party will treat all amounts paid under any of the provisions of this Article 7
as an adjustment to the Purchase Price.

7.7 Good Faith.

The Parties agree to act in good faith in connection with making Claims for
indemnification pursuant to this Agreement.

ARTICLE 8

MISCELLANEOUS PROVISIONS

8.1 Entire Agreement.

This Agreement and the documents, certificates and instruments referred to
herein embody the entire agreement and understanding of the Parties hereto in
respect of the Transaction and supersedes all prior agreements, representations,
warranties, promises, covenants, arrangements, communications and
understandings, oral or written, express or implied, between the Parties with
respect to the Transaction. There are no agreements, representations,
warranties, promises, covenants, arrangements or understandings between the
Parties with respect to the Transaction, other than those expressly set forth or
referred to herein.

8.2 Third-Party Beneficiaries.

Nothing in this Agreement shall be construed to make any of the Parties hereto
liable for any of the debts or other obligations of any other Party hereto. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the signatories to this Agreement, each of their respective
successors and permitted assigns and any Person entitled to indemnity under
Article 7.

8.3 Severability of Provisions.

Each provision of this Agreement shall be considered severable, and if for any
reason any provision that is not essential to the effectuation of the basic
purposes of this Agreement is determined to be invalid and contrary to any
existing or future Law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid.

 

- 19 -



--------------------------------------------------------------------------------

8.4 No Continuing Waiver; Delays and Omissions; Cumulative Remedies.

The waiver of either Party of any breach of this Agreement shall not operate or
be construed to be a waiver of any subsequent breach. No delay or omission to
exercise any right, power or remedy accruing to any Party, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power or remedy of such Party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Except as otherwise limited by Section 7.4, all
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.

8.5 Notices.

All notices, requests and other communications hereunder shall be in writing
(including wire, facsimile or similar writing) and shall be sent, delivered or
mailed, addressed, or faxed:

 

  (a) if to Buyer, to:

Pattern Gulf Wind Equity LLC

Pier 1, Bay 3

San Francisco, CA 94111

Attention: General Counsel

Email: generalcounsel@patternenergy.com

Fax: (415) 362-7900

 

  (b) if to Seller, to:

Pattern Gulf Wind Equity 2 LLC

c/o Pattern Renewables LP

Pier 1, Bay 3

San Francisco, CA 94111

Attention: General Counsel

Email: generalcounsel@patternenergy.com

Fax: (415) 283-7900

Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested),
(ii) by hand delivery, (iii) by nationally recognized courier service, (iv) by
facsimile, transmission confirmed by the transmitting facsimile machine, or
(v) by email, receipt confirmed. Each such notice, request or communication
shall be effective and shall be deemed given and received (x) if mailed, three
(3) calendar days after mailing at the address specified in this Section 8.5 (or
in accordance with the latest unrevoked written direction from such Party),
(y) if delivered by hand or by internationally recognized courier service, when
delivered at the address specified in this Section 8.5 (or in accordance with
the latest unrevoked written direction from the receiving Party) and (z) if
given by facsimile or email, when such facsimile or email is transmitted to the
relevant number or address (as applicable) specified in this Section 8.5 (or in
accordance with the latest unrevoked

 

- 20 -



--------------------------------------------------------------------------------

written direction from the receiving Party), and the transmission is confirmed
by the transmitting machine (in the case of facsimile) or confirmation is
received (in the case of email); provided that notices received on a day that is
not a Business Day or after 5:00 p.m. where the recipient is located on a
Business Day will be deemed to be effective on the next Business Day.

8.6 Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflict of laws (other
than Section 5-1401 of the New York General Obligations Law, which shall apply
to this Agreement). The Parties hereto hereby declare that it is their intention
that this Agreement shall be regarded as made under the Laws of the State of New
York and that the Laws of said State shall be applied in interpreting its
provisions in all cases where legal interpretation shall be required.

8.7 Jurisdiction; Waiver of Jury Trial.

Each of Buyer and Seller irrevocably submits, and each agrees to cause its
Affiliates to irrevocably submit, to the jurisdiction of any United States
Federal or New York State Court sitting in New York, New York for the purposes
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby and each agrees that such courts shall be the
sole and exclusive venue for any such action, suit or proceeding relating to
this Agreement or any transaction contemplated that might be brought by it or
any of its Affiliates or anyone claiming by, through or under the foregoing.
Each of Buyer and Seller irrevocably and unconditionally waives (and agrees not
to plead or claim), to the fullest extent permitted by applicable Law, any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in any court referred
to in this Section 8.7 or that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF BUYER AND
SELLER AGREES TO WAIVE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
SELLER TRANSACTION DOCUMENTS, THE BUYER TRANSACTION DOCUMENTS, THE TRANSACTION
OR ANY OTHER MATTER CONTEMPLATED BY THIS AGREEMENT.

8.8 Amendment.

No change or modification of this Agreement shall be valid unless the same is in
writing and signed by each of the Parties. No purported or alleged waiver of any
of the provisions of this Agreement shall be binding and effective unless in
writing and signed by the Party against whom it is sought to be enforced.

8.9 Assignment.

Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the Parties hereto without the prior written consent of the
other Party; provided, that Buyer and its permitted assigns may at any time
without the prior written consent of Seller: (a) assign, in whole or in part,
its rights and obligations under this Agreement, the other Seller

 

- 21 -



--------------------------------------------------------------------------------

Transaction Documents and the other Buyer Transaction Documents to one or more
of its Affiliates so long as Buyer remains liable for the performance of its
obligations under this Agreement and the other Buyer Transaction Documents, and
(b) assign its rights under this Agreement, the other Seller Transaction
Documents and the other Buyer Transaction Documents for collateral security
purposes to any financing parties providing debt financing to (i) Buyer,
(ii) any of the Holding Company or the Project Company, (iii) the permitted
assigns described in clause (a), or (iv) any of the Affiliates of the foregoing
entities. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns. Any attempted assignment in
violation of the terms of this Section 8.9 shall be null and void.

8.10 Counterparts.

This Agreement may be simultaneously executed in several counterparts (including
by facsimile, PDF and/or electronic transmission), each of which shall be an
original and all of which together shall constitute one and the same Agreement.

8.11 Headings.

All section headings in this Agreement are for the convenience of reference only
and are not intended to qualify the meaning of any section.

8.12 Expenses.

Except as otherwise set forth herein, each Party hereto shall bear all of its
own expenses, including legal fees and expenses, with respect to this Agreement,
the Seller Transaction Documents, the Buyer Transaction Documents and the
Transaction.

8.13 Confidentiality.

From and after the Closing, Seller shall, and shall cause its Affiliates and its
and their Representatives (as defined in the Holding Company LLC Agreement) and
Advisors (as defined in the Holding Company LLC Agreement) to, treat and hold as
confidential any information concerning the business (including know-how and
trade secrets) of the Holding Company and the Project Company, the Investment
Documents and the transactions contemplated thereby (collectively, the “Buyer
Information”), except (A) as expressly permitted hereunder (including under
Section 5.3), (B) to the extent such Information comes into the public domain
after the Closing through no breach by Seller of this Section 8.13, (C) to the
extent such Buyer Information was or becomes available to Seller or any of its
Affiliates after the Closing Date on a non-confidential basis from a source
other than the Holding Company or the Project Company, or (D) to the extent the
disclosure of such Buyer Information is required by Law or any regulatory
requirements or as part of the preparation or issuance of any financial
statements. Seller acknowledges and agrees that the Buyer Information is the
property of Buyer, the Holding Company and the Project Company. In the event
that, after the Closing Date, Seller or any of its Affiliates or its or their
Representatives or Advisors is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand or similar process) to disclose any Buyer
Information, such Person shall, to the extent permitted by law, notify Buyer
promptly of the request or requirement so that Buyer

 

- 22 -



--------------------------------------------------------------------------------

may seek at its expense an appropriate protective order or waive compliance with
the provisions of this Section 8.13. If, in the absence of a protective order or
the receipt of a waiver hereunder, such Person is, on the advice of counsel,
compelled or required to disclose any Buyer Information to any Governmental
Authority, such Person may disclose such Buyer Information to such Governmental
Authority; provided, that Seller shall use its commercially reasonable efforts
to obtain, at the expense and request of Buyer, an order or other assurance that
confidential treatment shall be accorded to such portion of the Buyer
Information required to be disclosed as Buyer shall designate. Seller shall not
use, and shall not enable any third party to use, any confidential information
in or relating to this Agreement or the Transaction that constitutes material
non-public information regarding PEGI, Buyer or its Affiliates in a manner that
is prohibited by the U.S. securities Laws.

[Signature page follows]

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SELLER: PATTERN GULF WIND EQUITY 2 LLC By:

/s/ Amy Smolen

Name:

Amy Smolen

Title:

Vice President

BUYER: PATTERN GULF WIND EQUITY LLC By:

/s/ Amy Smolen

Name:

Amy Smolen

Title:

Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS

THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”), dated as of
[            ], 2015 (the “Effective Date”), is made and entered into by and
between Pattern Gulf Wind Equity 2 LLC a Delaware limited liability company
(“Assignor”), and Pattern Gulf Wind Equity LLC, a Delaware limited liability
company (“Assignee”). Assignor and Assignee are referred to herein,
collectively, as the “Parties.”

RECITALS

WHEREAS, Assignor owns forty percent (40%) of the Class B Units of Pattern Gulf
Wind Holdings LLC, a Delaware limited liability company (the “Company”); and

WHEREAS, Assignor and Assignee entered into a Purchase Agreement dated as of
July 15, 2015 (the “Purchase Agreement”), pursuant to which Assignor agreed to
transfer all of the Class B Units owned by Assignor (the “Acquired Interests”)
to the Assignee, as of the Closing Date, and Assignee agreed to accept and
assume the transfer of the Acquired Interests.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Assignment and the Purchase Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

Section 1. Assignment of Acquired Interests. The Assignor hereby irrevocably
transfers, assigns, conveys and delivers to the Assignee the Acquired Interests,
including each, every and all of the rights, titles, interests and benefits of
whatsoever kind or character now or thereafter accruing to Assignor’s limited
liability company interests in the Company, including all of Assignor’s capital
account in the Company, as of the Closing Date, free and clear of all Liens. In
furtherance of the foregoing, Assignor hereby delivers to Assignee all
Certificates of Interest representing the Assigned Interests, together with
instrument or instruments of transfer duly completed and executed by Assignor
effective to transfer such Certificate or Certificates to Assignee.

Section 2. Assumption of Acquired Interests. As of the Effective Date, the
Assignee hereby purchases, accepts and assumes the Acquired Interests from the
Assignor.

Section 3. Coordination with Purchase Agreement. Assignor and Assignee
acknowledge and agree that this Assignment is being delivered pursuant to, and
is subject to, all of the terms, conditions, and limitations set forth in the
Purchase Agreement. Nothing in this Assignment shall be deemed to supersede,
supplement, or modify any of the provisions of the Purchase Agreement. If any
conflict arises between the terms of the Purchase Agreement and the terms of
this Assignment, the terms of the Purchase Agreement shall govern and control.

Section 4. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.



--------------------------------------------------------------------------------

Section 5. Facsimile Signature; Counterparts. This Assignment may be executed by
facsimile signature in any number of counterparts (or by combining facsimile
and/or original signatures into one or more counterparts), each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

Section 6. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws thereof except for Sections 5-1401 and 5-1402 of
the New York General Obligations Law.

Section 7. Successors and Assigns. This Assignment is binding upon, inures to
the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is executed as of the Effective Date.

 

ASSIGNOR: PATTERN GULF WIND EQUITY 2 LLC By:  

 

Name:  

 

Title:  

 

ASSIGNEE: PATTERN GULF WIND EQUITY LLC By:  

 

Name:  

 

Title:  

 

[Signature Page to Assignment of Membership Interests]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLOSING CERTIFICATE FOR SELLER

Pursuant to Section 2.4(a)(iii) of that certain Purchase Agreement by and
between Pattern Gulf Wind Equity 2 LLC, a Delaware limited liability company
(“Seller”), and Pattern Gulf Wind Equity LLC, a Delaware limited liability
company (“Buyer”), dated as of July 15, 2015, (the “Agreement”), the undersigned
hereby certifies that he or she is authorized to execute and deliver this
certificate and hereby certifies as follows:

 

  1. The representations and warranties of Seller set forth in Article 3 of the
Agreement are true and correct in all respects on and as of the Closing Date or,
in the case of such representations and warranties made as of a specified date,
on and as of such earlier date.

 

  2. The covenants, agreements and obligations required by the Agreement to be
performed and complied with by Seller have been performed and complied with in
all material respects prior to or at the date hereof.

All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this certificate as of this
            day of     , 2015.

 

 

Name : Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE OF SELLER

Pursuant to Section 2.4(a)(iv) of that certain Purchase Agreement by and between
Pattern Gulf Wind Equity 2 LLC, a Delaware limited liability company (“Seller”),
and Pattern Gulf Wind Equity LLC, a Delaware limited liability company
(“Buyer”), dated as of July 15, 2015, (the “Agreement”), the undersigned hereby
certifies that he or she is the [            ] of Seller, and as follows:

 

  •   Attached hereto as Exhibit A is a true and complete copy of the
Certificate of Formation of Seller, which has not been amended, restated,
supplemented, rescinded or modified since the date thereof and is in full force
and effect as of the date hereof.

 

  •   Attached hereto as Exhibit B is a true and complete copy of the limited
liability company agreement of Seller, which has not been amended, restated,
supplemented, rescinded or modified since the date thereof and is in full force
and effect as of the date hereof.

 

  •   Attached hereto as Exhibit C is a true and complete copy of a certificate
of good standing of Seller, dated within five (5) Business Days of the date
hereof, issued by the Secretary of State of the State of Delaware.

 

  •   Attached hereto as Exhibit D is a true and complete copy of the
resolutions duly adopted by [            ] of Seller authorizing the execution
and delivery of the Agreement and other documents to be executed in connection
therewith, and such resolutions were duly adopted by [            ] of Seller
and have not been rescinded or amended as of the date hereof.

 

  •   Attached hereto as Exhibit E is a certificate of incumbency as to the
[            ] of Seller who signed the Agreement and who will sign the other
documents to be executed in connection therewith on behalf of Seller.

[Signature Page Follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [            ] day of
[    ], 2015.

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CLOSING CERTIFICATE OF BUYER

                    , 2015

Pursuant to Section 2.4(b)(iii) of that certain Purchase Agreement by and
between Pattern Gulf Wind Equity 2 LLC, a Delaware limited liability company
(“Seller”), and Pattern Gulf Wind Equity LLC, a Delaware limited liability
company (“Buyer”), dated as of July 15, 2015, (the “Agreement”), the
undersigned, [NAME], in [his/her] capacity as [TITLE] of Buyer, hereby certifies
that [he/she] is authorized to execute and deliver this certificate and hereby
certifies as follows:

 

  1. The representations and warranties of Buyer set forth in Article 4 are true
and correct in all respects on and as of the Closing Date or, in the case of
such representations and warranties made as of a specified date, on and as of
such earlier date.

 

  2. The covenants, agreements and obligations required by the Agreement to be
performed and complied with by Buyer have been performed and complied with in
all material respects prior to or at the date hereof.

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.

[Signature Page Follows]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this certificate as of the date
first written above.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECRETARY’S CERTIFICATE OF BUYER

Pursuant to Section 2.4(b)(iv) of that certain Purchase Agreement by and between
Pattern Gulf Wind Equity 2 LLC, a Delaware limited liability company (“Seller”),
and Pattern Gulf Wind Equity LLC, a Delaware limited liability company
(“Buyer”), dated as of July 15, 2015, (the “Agreement”), the undersigned hereby
certifies that [he/she] is the [            ] of Buyer, and as follows:

 

  •   Attached hereto as Exhibit A is a true and complete copy of Buyer’s
Certificate of Formation, which has not been amended, restated, supplemented,
rescinded or modified since the date thereof and is in full force and effect on
the date hereof.

 

  •   Attached hereto as Exhibit B is a true and complete copy of Buyer’s
operating agreement, which has not been amended, restated, supplemented,
rescinded or modified since the date thereof and is in full force and effect on
the date hereof.

 

  •   Attached hereto as Exhibit C is a true and complete copy of a certificate
of good standing of the Buyer, dated within five (5) Business Days of the date
hereof, certified by the Secretary of State of the State of Delaware.

 

  •   Attached hereto as Exhibit D is a true and complete copy of the
resolutions duly adopted by the sole member of Buyer (the “Sole Member”)
authorizing the execution and delivery of the Agreement, and such resolutions
were duly adopted by the Sole Member and have not been rescinded or amended as
of the date hereof.

 

  •   Attached hereto as Exhibit E is a certificate of incumbency as to the
officers of Buyer who signed the Agreement and who will sign the other documents
to be executed in connection therewith on behalf of Buyer.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [            ] day of
[    ], 2015.

 

 

Name: Title: Secretary



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CERTIFICATE OF NON-FOREIGN STATUS

Pattern Renewables LP

This statement is being provided by Pattern Renewables LP, a Delaware limited
partnership (the “Partnership”) pursuant to Section 2.4(a)(ii) of that certain
Purchase Agreement, dated as of July 15, 2015 (the “Agreement”), between Pattern
Gulf Wind Equity 2 LLC, a Delaware limited liability company (“Seller”), and
Pattern Gulf Wind Equity LLC, a Delaware limited liability company
(“Transferee”).

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a United States real property interest, including
an interest in a partnership that is described in Treasury Regulation
Section 1.1445-11T(d)(1), must withhold tax if the transferor is a foreign
person. Pattern Gulf Wind Holdings LLC, a Delaware limited liability company
(the “Company”) is a partnership for U.S. tax purposes. For U.S. tax purposes
(including Section 1445), the owner of a disregarded entity (which has legal
title to a property interest under local law) will be the transferor of the
property interest and not the disregarded entity. To inform Transferee that
withholding of tax is not required upon the disposition of the interests in the
Company, the undersigned hereby certifies the following on behalf of Transferor:

 

  1. Seller is a disregarded entity, as defined in Section 1.1445-2(b)(2)(iii)
of the Treasury Regulations, that is owned by the Partnership;

 

  2. Seller owns 40% of the Class B Units in the Company;

 

  3. The Partnership is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the
Treasury Regulations);

 

  4. The Partnership’s federal employer identification number is
[                    ] ; and

 

  5. The Partnership’s office address is:

[                    ]

The Partnership understands that this certification may be disclosed to the
United States Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment or both.

[Signature page follows]

 

G-5



--------------------------------------------------------------------------------

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.

 

PATTERN RENEWABLES LP By: Pattern Renewables GP LLC, its General Partner By:  

 

Name:  

 

Title:  

 

Date:                     , 2015



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RELEASE AGREEMENT

GENERAL RELEASE AGREEMENT

THIS GENERAL RELEASE AGREEMENT (this “Release” or “Agreement”) is made and
entered into as of             , 2015, by and between Pattern Gulf Wind Equity 2
LLC, a Delaware limited liability company (the “Seller”), and Pattern Gulf Wind
Equity LLC, a Delaware limited liability company (“Buyer”), Each of the Seller
and Buyer is herein referred to as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Seller and Buyer are parties to that Purchase Agreement, dated as of
July 15, 2015 (as amended, supplemented, modified or restated, the “Purchase
Agreement”), which provides for the purchase by Buyer, and the sale and transfer
by Seller, of all of the Class B Units of Pattern Gulf Wind Holdings LLC, a
Delaware limited liability Company (“Holding Company”) owned by Seller;

WHEREAS, Holding Company owns 100% of the membership interests in Pattern Gulf
Wind LLC, a Delaware limited liability company (the “Project Company”), which
owns and operates a 283.2MW wind project in Kenedy County, Texas (the “Wind
Farm”);

WHEREAS, it is a condition to the Closing under the Purchase Agreement that this
Release be executed and delivered by the Parties; and

WHEREAS, capitalized terms used herein without definition are used as defined in
the Purchase Agreement;

NOW THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties do hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:

(a) “Claims” means any and all liabilities, obligations, causes of action at law
or in equity, complaints, actions, demands, suits, debts, dues, judgments,
executions, costs, expenses, charges, amounts owed, bonuses, fees, payments
streams, and other claims and rights of payment of any and every kind, arising
under any theory of contract, tort, fraud, breach of duty, strict liability or
any other theory of liability, based on any foreign, federal, state or local
law, code, statute, rule or regulation, or the common or civil law of any
jurisdiction, known or Unknown Claims, fixed or contingent, suspected or
unsuspected, or latent, concealed or hidden, of any nature whatsoever.

 

G-1



--------------------------------------------------------------------------------

(b) “Excluded Claim” means any Claim arising in connection with the breach of
the Purchase Agreement or any other Seller Transaction Document or Buyer
Transaction Document.

(c) “Related Parties” means, as to a Party, each of such Party’s respective
subsidiaries, parents, successors, and predecessors, past or present officers,
directors, shareholders, agents, principals, employees, insurers, lenders,
attorneys, advisors, and investment advisors, underwriters, partners, members,
affiliates, accountants and any firm, trust, partnership, corporation, officer,
director or other Person in which any Party has a controlling interest or which
is related to or affiliated with such Party, and the respective legal
representatives, heirs, successors in interest or assigns of each of such Party,
provided, however, that neither Seller nor Buyer are Related Parties of each
other for purposes of this Release.

(d) “Released Claims” means any Claims which in any way relate to, arise out of,
result from or are connected with (i) the Wind Farm, the Holding Company, the
Project Company or any member of any of them, (ii) any of the Released Parties’
direct or indirect equity ownership or membership in, or management of, the
Holding Company, the Project Company or the Wind Farm or involvement with the
Wind Farm, and (iii) any rights arising under the Holding Company LLC Agreement,
the limited liability company agreement of the Project Company, or any
applicable Law in connection therewith, including any Unknown Claims, provided
that no Excluded Claim shall be a Released Claim.

(e) “Releasing Parties” means Seller, on behalf of itself and its Related
Parties.

(f) “Released Parties” has the meaning given to it in Section 2 hereof.

(g) “Unknown Claims” means any and all Claims which any of the Releasing Parties
does not know or suspect exists in its favor at the time of the release of the
Claims, including those which if known by such Person might have affected such
Person’s decision(s) with respect to the release set forth in this Release.

2. Release/Waiver. Each of the Releasing Parties does hereby fully, irrevocably
and unconditionally remise, release, acquit, waive, relinquish, and forever
discharge Buyer, the Holding Company, the Project Company, the Wind Farm and
each of their respective Related Parties (hereinafter the “Released Parties”)
from any and all Released Claims that any of the Releasing Parties has or may
have, now or in the future, and waives all rights Released Parties may now or in
the future have with respect to any Released Claim.

3. Covenant Not to Sue. Seller, on behalf of itself and the other Releasing
Parties represents, warrants and further irrevocably covenants and agrees that
Seller (a) has not assigned, transferred, pledged or otherwise disposed of any
of its rights under or with respect to the Purchase Agreement or any Released
Claim, and (b) will not in the future make any claim in respect of any Released
Claim or commence or join any suit, action or proceeding, at law or equity,
against any of the Released Parties with respect to or on account of any
Released Claim. This release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, compensatory damages or
punitive damages.

 

G-2



--------------------------------------------------------------------------------

4. Unknown Claims. The Parties acknowledge that the inclusion of “Unknown
Claims” in the definition of Claims was separately bargained for and was a key
element of this Release. The Releasing Parties acknowledge that they may
hereafter discover facts which are different from or in addition to those that
they may now know or believe to be true with respect to any and all claims,
counterclaims, cross-claims, demands, rights, liabilities and causes of action
herein released and agree that all Unknown Claims are nonetheless released and
that this Release shall be and remain effective in all respects even if such
different or additional facts are subsequently discovered.

5. Waiver. IN ENTERING INTO THIS AGREEMENT SELLER, ON BEHALF OF ITSELF AND THE
OTHER RELEASING PARTIES, EXPRESSLY WAIVES ANY AND ALL RIGHTS IT HAS OR THEY HAVE
UNDER ANY STATE OR FEDERAL STATUTE OR ANY COMMON LAW PRINCIPLE OF SIMILAR
EFFECT, THAT PROVIDES THAT THE FOREGOING RELEASE DOES NOT EXTEND TO CLAIMS THAT
IT DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF THE CLOSING,
WHICH IF KNOWN BY IT WOULD HAVE MATERIALLY AFFECTED ITS SETTLEMENT OF THE
RELEASED CLAIMS. SELLER, ON BEHALF OF ITSELF AND THE OTHER RELEASING PARTIES,
ACKNOWLEDGES THAT IT OR THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM, OR IN
ADDITION TO, THOSE WHICH IT OR THEY KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO
THE RELEASED CLAIMS, AND AGREES THAT THIS AGREEMENT SHALL BE AND REMAIN
EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING SUCH DIFFERENT OR ADDITIONAL FACTS OR
THE DISCOVERY THEREOF.

6. Notice. Any notice or other communication under this Release must be in
writing and shall be effective upon delivery by hand or three (3) business days
after deposit in the United States mail, postage prepaid, certified or
registered, and addressed to the Parties at the addresses set forth in the
Purchase Agreement.

7. General Provisions.

(a) Law. This Agreement shall be interpreted, enforced and governed under
Delaware law.

(b) Severability. The provisions of this Agreement shall be severable. If any
provision is held by an arbitrator or a court of competent jurisdiction to be
unenforceable, in whole or in part, the remainder shall remain in effect and the
stricken provision shall be replaced, to the extent possible, with an
enforceable provision as similar in tenor as legally possible.

(c) Counterparts. This Agreement may be signed by facsimile and in one or more
counterparts, each of which shall be deemed an original instrument and together
shall constitute the entire Agreement.

(d) Entire Agreement. This is the entire Agreement of the Parties relating to
the transactions set forth herein, and all prior understandings, representations
and statements, oral, written or implied, concerning this transaction are
superseded by this Agreement. No

 

G-3



--------------------------------------------------------------------------------

amendments will be valid unless written and signed by both Parties. The Parties
acknowledge they are not executing this Agreement in reliance on any oral
promise, representation or warranty not contained herein.

(e) Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Parties.

(f) Construction of Agreement. The Purchase Agreement, and this Agreement, are
the result of negotiations between the Parties. The Parties, and each of them,
acknowledge, represent and warrant that they were represented by independent
legal counsel of their own choice throughout all negotiations preceding and
occurring in connection with the negotiation and execution of this Agreement.
Any ambiguity shall not be construed against either side on the basis of such
side having drafted or prepared the language of any provision.

(g) Payments of Costs, Expenses, and Fees. All costs and expenses incurred in
negotiating this Agreement shall be borne by each Party by themselves. If any
Claim is made or brought in connection with the terms or conditions of this
Agreement or for the enforcement of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys’ fees and costs incurred, in
addition to any other relief to which they may be entitled, whether or not suit
or arbitration is filed and whether or not any such suit or arbitration proceeds
to judgment.

(h) Titles and Captions. All section or paragraph titles or captions in this
Release are for convenience only, shall not be deemed part of this Release, and
in no way define, limit, extend or describe the scope or intent of any provision
hereof.

[The remainder of the page left intentionally blank.]

 

G-4



--------------------------------------------------------------------------------

EXECUTED by the undersigned as of the date first written above.

 

PATTERN GULF WIND EQUITY 2 LLC By:  

 

Name:  

 

Title:  

 

PATTERN GULF WIND EQUITY LLC By:  

 

Name:  

 

Title:  

 

[Signature Page to General Release Agreement]

 

G-5